IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   May 21, 2009
                                 No. 08-20493
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DAVID RUSSELL REYNOLDS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:07-MC-699


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      In April 2007, David Russell Reynolds was charged by criminal complaint
with making felonious threats against a federal judge, in violation of 18 U.S.C.
§ 115(a)(1)(B). Reynolds was determined not to be competent to stand trial and
the district court found that he did not meet the criteria for forced medication to
render him competent for trial. The district court thereafter granted a motion
by the Government to commit Reynolds to a federal psychiatric facility in



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-20493

Butner, North Carolina, to evaluate whether he was dangerous under the
standard set forth in 18 U.S.C. § 4246(a). The district court also ordered the
Director of the Butner facility to file in the district where Reynolds was confined
(i.e., the Eastern District of North Carolina) a certificate attesting to the results
of the evaluation; the court noted that a finding of dangerousness obligated the
Eastern District of North Carolina to conduct a civil hearing on the advisability
of releasing Reynolds into the community.
      Reynolds appealed the district court’s order. In response, the Federal
Public Defender (FPD) appointed to represent Reynolds on appeal filed a motion
to withdraw as counsel. The FPD asserted that the order from which Reynolds
sought to appeal was not an appealable order over which this court has
jurisdiction. The FPD alternatively requested that this Court (a) suspend the
briefing date and hold the appeal in abeyance until a final order was entered by
the district court, or (b) grant the FPD an additional 15 days to file an appellate
brief. Reynolds was notified of his counsel’s motion to withdraw and filed a
response.
      During the pendency of the appeal, the Government filed in the Eastern
District of North Carolina a certificate stating that Reynolds had undergone a
psychiatric evaluation, and that (a) he was currently suffering from a mental
disease or defect as a result of which his release would create a substantial risk
of bodily injury to another person or serious damage to the property of another,
and (b) no suitable arrangements for State custody and care of Reynolds were
available. The district court in North Carolina subsequently held a hearing to
determine whether Reynolds should remain committed to the Mental Health
Division at the Butner facility. The district court concluded that Reynolds was
dangerous under the definition set forth in § 4246, and that he should remain
committed to the custody and care of the Attorney General of the United States.
Reynolds appealed the commitment order to the United States Court of Appeals
for the Fourth Circuit.

                                         2
                                  No. 08-20493

      The FPD now argues that Reynolds’s appeal of the district court’s order for
dangerousness evaluation has been rendered moot by the above-detailed events.
“Under Article III of the Constitution, federal courts may adjudicate only actual,
ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472,
477 (1990) (citations omitted). The case-or-controversy requirement means that
throughout the litigation, the plaintiff must have suffered, or be threatened
with, an actual injury traceable to the defendant and likely to be redressed by
a favorable judicial decision. Spencer v. Kemna, 523 U.S. 1, 7 (1998). “An action
is moot where (1) the controversy is no longer live or (2) the parties lack a
personal stake in its outcome.” Rocky v. King, 900 F.2d 864, 867 (5th Cir. 1990)
(citation omitted).
      Without reaching the question of whether we originally had jurisdiction
over this appeal, we agree that it is now moot. The record shows that there is
no relief that this court presently can grant Reynolds. The actions required by
the order for dangerousness evaluation have been fulfilled. The evaluation was
completed at the Butner facility, and the Director of the facility filed in the
Eastern District of North Carolina a certificate attesting to Reynolds’s
dangerousness. Moreover, the hearing to determine the advisability of releasing
Reynolds was conducted, and a final determination about Reynolds’s
dangerousness was rendered. To the extent that Reynolds disputes the outcome
of the dangerousness evaluation or his further commitment to the custody and
care of the Attorney General, the United States Court of Appeals for the Fourth
Circuit is the proper venue for that dispute, and that appeal is pending.
      Because the actions required by this court’s order have been completed,
there is no live controversy on which this court can grant relief. Accordingly,
Reynolds’s appeal is DISMISSED as moot. The FPD’s motions also are DENIED
as moot.




                                        3